--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF ACQUISITION
by and between
GALENFEHA, INC.
and
DAYLIGHT PUMPS, LLC
Dated as of March 21st, 2015

TABLE OF CONTENTS

    Page ARTICLE I – THE OFFER 1 1.1 The Offer 1 1.2 Seller Actions 2      
ARTICLE II – THE ACQUISITION 2 2.1 The Acquisition 2 2.2 Closing; Effective Time
2 2.3 Effects of the Acquisition 2 2.4 Certificate of Incorporation and Bylaws 2
2.5 Directors and Officers 3       ARTICLE III – REPRESENTATIONS AND WARRANTIES
OF PARENT 3 3.1 Corporate Organization 3 3.2 Authority 3 3.3 Consents and
Approvals 3 3.4 Broker’s Fees 3 3.5 Legal Proceedings 3 3.6 Available Funds 3
3.7 No Other Representations or Warranties 4       ARTICLE IV – REPRESENTATIONS
AND WARRANTIES OF SELLER 4 4.1 Corporate Organization 4 4.2 Capitalization 4 4.3
Assets 4 4.4 Authority 4 4.5 No Violation; Required Filings and Consents 4 4.6
Financial Statements 5 4.7 Broker’s Fees 5 4.8 Absence of Certain Changes or
Events 5 4.9 Legal Proceedings 5 4.10 Absence of Undisclosed Liabilities 5 4.11
Permits; Compliance with Applicable Laws and Reporting Requirements 5 4.12 Taxes
and Tax Returns 5 4.13 Employee Benefit Programs 5 4.14 Labor and Employment
Matters 6 4.15 Material Contracts 6 4.16 Properties 6 4.17 Environmental
Liability 7 4.18 State Takeover Laws 7 4.19 Insurance 7 4.20 Customers 7 4.21
Opinion of Financial Advisor 7 4.22 No Other Representations or Warranties 7
4.23 Definition of Seller’s Knowledge 8       ARTICLE V – COVENANTS RELATING TO
CONDUCT OF BUSINESS 8 5.1 Conduct of Business Pending the Effective Time 8 5.2
Certain Tax Matters 8

i

--------------------------------------------------------------------------------


ARTICLE VI – ADDITIONAL AGREEMENTS 8 6.1 Access to Information 8 6.2 Additional
Agreements 9 6.3 Advice of Changes 9 6.4 Publicity 9       ARTICLE VII –
CONDITIONS PRECEDENT TO THE CONSUMMATION OF THE ACQUISITION 9 7.1 Conditions 9  
    ARTICLE VIII – TERMINATION, AMENDMENT AND WAIVER 9 8.1 Termination 9 8.2
Effect of Termination 9       ARTICLE IX - MISCELLANEOUS 10 9.1 Expenses 10 9.2
Notices 10 9.3 Interpretation 10 9.4 Counterparts 10 9.5 Entire Agreement 10 9.6
Governing Law; Jurisdiction and Venue; WAIVER OF JURY TRIAL 10 9.7 Severability
11 9.8 Assignment; Reliance of Other Parties 11 9.9 Specific Performance 11 9.10
Definitions 11       SIGNATURE PAGE 14

ii

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF AQUISITION

     AGREEMENT AND PLAN OF ACQUISITION (the “Agreement”), dated as of March
21st, 2015, by and among Galenfeha, Inc., a Nevada corporation (“Parent”) and
Daylight Pumps, LLC a corporation organized under the laws of the State of
Arkansas (“Seller”)

     WHEREAS, the board of directors of Parent and directors and officers of
Seller have approved the acquisition of Seller by Parent on the terms and
conditions set forth in this Agreement;

     WHEREAS, pursuant to this Agreement, and subject to the terms and
conditions set forth herein, Galenfeha, Inc. has agreed to commence a cash offer
(the “Offer”) to purchase all of Seller business entity and fixed assets
(“Seller Assets”), for a total cash offer price of $135,000 (“Offer Price”);

     WHEREAS, the Offer Price constitutes the option of accepting stock in
replacement of cash for the officers of Seller set forth in the following
descriptions:

Warren T. Robertson – Partner/Daylight Pumps, LLC

  •

$5,300 total cash paid on or before April 1, 2015 based upon agreement of cash
valuation for percentage balance of inventory assets, and $53,000 total cash
paid for percentage of Business Enterprise valuation in four installments in the
amount of $13,250 by the end of each quarter beginning April 1, 2015.


  •

132,500 total shares of Galenfeha, Inc. stock, issued quarterly in the amount of
33,125 shares beginning April 1, 2015 for remaining percentage valuation of
Business Enterprise

Wayne Hightower – Partner/ Daylight Pumps, LLC

  •

47,000 shares of Galenfeha stock issued on or before April 1, 2015 for
percentage balance of inventory.

  •

587,500 shares of Galenfeha, Inc. stock, issued quarterly in the amount of
146,875 shares beginning April 1, 2015 for remaining percentage valuation of
Business Enterprise.

These combined agreements institute a total share issuance of 767,000 shares at
$.10 per share for a total valuation of $76,700 with the addition of a cash
payout for the Acquisition of $58,300 for a total of $135,000.

WHEREAS, following consummation of the Offer, upon the terms and conditions set
forth herein, Daylight Pumps, LLC will be acquired by the Parent, (“Acquisition”
and, with the Offer, the “Transaction”), whereby Parent will have the right to
receive free and clear title ownership to Seller Assets, whereby placing title
into Parent;

     WHEREAS, the Seller’s Officers shall continue to conduct ordinary course of
business from the date of this Agreement and after the completion of this
Agreement and subsequent Transactions with reasonable efforts from Parent to
provide management, operating and technical assistance to the operator of
Seller;

     WHEREAS, the Seller directors and officers have unanimously (i) determined
and declared that this Agreement, the Offer and the Acquisition are advisable
and in the best interests of Seller, (ii) approved the Offer and the Acquisition
in accordance with the General Corporation Law of the State of Arkansas,
(“ARGCL”) and (iii) adopted this Agreement, and (iv) recommended that the Seller
accept the Offer, extend full ownership of all Seller Assets into the Offer for
the purpose of Repayment and free and clear title of ownership by Parent, and if
required by applicable Law, adopt and approve this Agreement;

     WHEREAS, as an inducement and condition to Parent entering into this
Agreement, certain directors and executive officers of Seller are entering into
support agreements (collectively, the “Support Agreements”) with Parent and with
the execution of this Agreement, whereby, among other things, such directors and
officers have agreed, upon the terms and subject to the conditions set forth
therein, to extend full ownership of Seller Assets whether held directly by
Seller or its directors and officers on behalf of Seller in the Offer and to
support the actions necessary to consummate the Acquisition; and

     WHEREAS, the parties desire to make certain representations, warranties and
agreements in connection with the Transaction and to prescribe certain
conditions to the Transaction.

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
representations, warranties and agreements contained herein, and intending to be
legally bound hereby, the parties agree as follows:

ARTICLE I – THE OFFER

1.1     The Offer.

     (a) Provided that this Agreement shall not have been terminated by a mutual
agreement by the Parent board and the Seller directors and officers, as promptly
as is reasonably practicable (but in no event later than March 31, 2015) after
the date of this Agreement, Parent shall commence an offer to purchase all
Seller Assets at the Offer Price and shall use its reasonable best efforts to
consummate the Offer, subject to the terms and conditions hereof and thereof.
Subject to the terms and conditions of this Agreement, Parent shall purchase
from Seller, (after giving effect to any required withholding Tax), all Seller
Assets validly presented pursuant to the Offer and not withdrawn (the time and
date of acceptance for payment, the “Acceptance Date”).

     (b) Parent reserves the right to modify, in whole or in part, the terms of
the Offer, with written consent of the Seller. The Offer shall remain open until
12:00 midnight, Ft. Worth, Texas time, on the date that is twenty (20) Business
Days after the commencement of the Offer (the “Expiration Date”), unless Parent
shall have extended the period of time for which the Offer is open pursuant to,
and in accordance with, the succeeding sentence or as may be required by
applicable Laws, in which event the term “Expiration Date” shall mean the latest
time and date as the Offer, as so extended, may expire; provided, however, that
Parent may provide a subsequent offering period for an additional 30 calendar
days (and one or more extensions thereof) after the Expiration Date, in
accordance with applicable Laws. Nothing contained in this paragraph shall
affect any termination rights of the parties in Article VIII.

     (c) On the date of commencement of the Offer, Parent shall make all other
filings or recordings required by the Securities and Exchange Commission (“SEC”)
with respect to the Offer which shall contain the offer to purchase and related
letter of transmittal and summary advertisement and other ancillary documents
and instruments required thereby pursuant to which the Offer will be made and
cause the Offer Documents to be disseminated to Seller directors and officers
giving reasonable opportunity to review and comment on the Offer Documents prior
to their filing with the SEC, and Parent agree to provide Seller with any
comments or other communications, whether written or oral, that may be received
from the SEC or its staff with respect to the Offer Documents promptly after
receipt thereof and prior to responding thereto, and a reasonable opportunity to
provide comments on that response (to which reasonable and good faith
consideration shall be given). If at any time prior to the Effective Time, any
information relating to the Offer, the Acquisition, Seller, Parent, or any of
their respective Affiliates, should be discovered by Seller or Parent which
should be set forth in an amendment or supplement to the Offer Documents, so
that the Offer Documents shall not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading, the party which discovers such
information shall promptly notify the other party, and an appropriate amendment
or supplement describing such information shall be filed with the SEC and
disseminated to the Seller directors and officers, as and to the extent required
by applicable Law.

--------------------------------------------------------------------------------

     (d) Parent shall provide or cause to be provided to Seller on a timely
basis the funds necessary to pay for Seller Assets that Parent becomes obligated
to purchase pursuant to the Offer and shall cause Parent to fulfill its
obligations under this Agreement.

1.2     Seller Actions.

     (a) Seller directors and officers hereby represent, that the Seller
directors and officers, at a meeting duly called and held at which a quorum was
present throughout, has unanimously (i) determined that the Transaction, and
each of the Offer and the Acquisition, is advisable and in the best interests of
Seller, (ii) approved the Offer, the Acquisition and this Agreement in
accordance with the ARGCL, (iii) recommended acceptance of the Offer extend full
ownership of all Seller Assets into the Offer for the purpose of Repayment and
free and clear title of ownership of tangible assets by Parent, and if required
by applicable Law, adopt and approve this Agreement;

     (b) In connection with the Offer, Seller will promptly furnish Parent with
managerial meeting minutes as of March 1, 2015, financial and Tax reports,
active contracts or agreements for normal course of business and a computer list
containing the names and addresses and contractual details for the companies,
Persons or Person with a revenue generating contractual relationship with Seller
as of the most recent practicable date, and shall furnish Parent with such
additional available information and such other assistance as Parent or its
agents may reasonably request. Subject to the requirements of applicable Laws,
and except for such steps as are necessary to disseminate the Offer Documents
and any other documents necessary to consummate the Acquisition, Parent, and
their Representatives, shall keep such information confidential and use the
information contained in any such listings and files only in connection with the
Offer and the Acquisition and, should the Offer terminate or if this Agreement
shall be terminated, will promptly deliver to Seller all copies of such
information then in their possession.

ARTICLE II – THE AQQUISITION

2.1     The Acquisition. Upon the terms and subject to the satisfaction or
waiver of the conditions set forth in this Agreement, and in accordance with the
ARGCL, at the Effective Time, Seller shall be acquired by Parent upon
acquisition of Seller Assets.

2.2     Closing; Effective Time. Subject to the terms and conditions of this
Agreement, the closing of the Acquisition (the “Closing”) will take place at the
offices of Galenfeha, Inc., 420 Throckmorton Street, Suite 200, Ft. Worth Texas,
unless another place is agreed to in writing by the parties hereto, at 10:00
a.m., local time, on a date (the “Closing Date”) specified by the parties, which
shall be no later than two (2) Business Days after the satisfaction or waiver
(subject to applicable Law) of the latest to occur of the conditions set forth
here within, unless this Agreement has been theretofore terminated pursuant to
its terms or unless extended by mutual agreement of the parties. As soon as
practicable after the satisfaction or waiver of the conditions set forth, the
Acquisition shall become effective upon the filing with the Secretary of State
of the State of Arkansas a certificate of Acquisition or other appropriate
document (the “Certificate of Acquisition”), and the parties shall make all
other filings or recordings required by the ARGCL and the SEC. The term
(“Effective Time”) shall be the date and time when the Acquisition becomes
effective.

2.3     Effects of the Acquisition.

     (a) At and after the Effective Time, the Acquisition shall have the effects
set forth in this Agreement and in the appropriate provisions of the ARGCL.
Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time, the Acquisition of the Seller by the Parent shall use maintain
the name Daylight Pumps as the Parent sees appropriate, and as such continue
ordinary course of business; manage all licenses, leases, legally enforceable
rights to use, all material service names, domain names, and logos used in the
respective business, continue to provide SOP to certain officers of Seller,
maintain contractual agreements with independent contractors, and uphold
positions and duties of officers and all other Seller Personnel necessary to
carry on business as is currently being conducted.

     (b) Seller will conduct business within its ordinary course; however Seller
will not enter into any capital commitment relating to the business or incur or
assume any liability in connection with the business, other than in the normal
and usual course of business, without prior written consent of the Parent, such
consent not to be unreasonably withheld or delayed. Seller will not vary any of
their vendor contracts or agreements and will continue to observe and perform
all of its obligations and duties under these contracts or agreements unless
written notification is provided to Parent regarding such variances.

     (c) Parent shall use reasonable efforts to provide management, operating
and technical assistance to the Seller’s operator during the interim period of
this Agreement.

2.4     Certificate of Incorporation and Bylaws. At the Effective Time, the
Certificate of Incorporation, as amended, of Seller, as in effect immediately
prior to the Effective Time, shall be amended in order to reflect the provisions
outlined in this agreement in accordance with the applicable laws of the State
of Arkansas.

--------------------------------------------------------------------------------

2.5     Directors and Officers. Subject to compliance with applicable Laws, from
and after the Effective Time, the directors and officers of Seller shall
continue to hold office until their successors shall have been duly elected,
appointed or qualified or until their earlier death, resignation or removal in
accordance with the Seller Corporate Charter and the Seller Bylaws.

ARTICLE III – REPRESENTATIONS AND WARRANTIES OF PARENT

Parent hereby represent and warrant to Seller as follows:

3.1     Corporate Organization.

     (a) Parent is a Nevada corporation duly organized, validly existing and in
corporate good standing under the laws of Nevada.

     (b) Parent has all requisite corporate power and authority and all
necessary governmental approvals to own, lease and operate all of its properties
and assets and to carry on its business as it is now being conducted. Parent is
duly licensed or qualified to do business and is in corporate good standing in
each jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned, leased or operated by
it makes such licensing or qualification necessary, except where the failure to
be so licensed or qualified and in corporate good standing would not, either
individually or in the aggregate, reasonably be expected to have a Parent
Material Adverse Effect. The certificate of incorporation and bylaws of Parent,
copies of which have previously been made available to Seller, are true, correct
and complete copies of such documents as currently in effect.

3.2     Authority. Parent has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and perform its obligations hereunder. The adoption,
execution, delivery and performance of this Agreement and the approval of the
consummation of the transactions contemplated hereby have been recommended by,
and are duly and validly authorized by all necessary action of Parent. No other
corporate proceedings on the part of Parent are necessary to authorize the
adoption, execution, delivery and performance of this Agreement or to consummate
each of the Offer, the Acquisition and the other Transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by
Parent, and (assuming due authorization, execution and delivery by Seller),
constitutes the valid and binding obligations of Parent, enforceable against
Parent in accordance with its terms.

3.3     Consents and Approvals. None of the execution, delivery or performance
of this Agreement by Parent, the consummation by Parent of the transactions
contemplated hereby, including the Offer and the Acquisition, or compliance by
Parent with any of the provisions hereof will (i) conflict with or result in any
breach of any provision of the organizational documents of Parent, (ii) require
Parent to make any filing with, give any notice to, or obtain any permit,
authorization, consent, or approval of, any Governmental Authority, (iii) result
in a violation or breach of, or constitute (with or without due notice or lapse
of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which Parent, as the case may be, is a party
or by which it or any of their respective properties or assets may be bound, or
(iv) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Parent or any of their respective properties or assets, excluding
from the foregoing clauses (ii), (iii) and (iv) such filings, notices, permits,
authorizations, consents, approvals, violations, breaches or defaults that would
not, individually or in the aggregate, (A) prevent or materially delay
consummation of the Offer or the Acquisition, (B) otherwise prevent or
materially delay performance by Parent of the respective material obligations
under this Agreement, or (C) have a Parent Material Adverse Effect.

3.4     Broker’s Fees. Parent nor any of the respective officers, directors,
employees or agents has employed any broker, finder or financial advisor or
incurred any liability for any fees or commissions in connection with any of the
transactions contemplated by this Agreement except for fees and commissions
incurred in connection with the engagement of legal, accounting or other
professional services payable in connection with the Acquisition, all of which
will be paid by Parent.

3.5     Legal Proceedings. There is no claim, suit, action, proceeding or
investigation of any nature pending or, to the knowledge of Parent, threatened,
against Parent, challenging the validity or propriety of the transactions
contemplated by this Agreement, which, if adversely determined, would, either
individually or in the aggregate, reasonably be expected to have a Parent
Material Adverse Effect.

3.6     Available Funds. Parent has, and at each of the Acceptance Date and the
date of the Effective Time will have, sufficient cash, available lines of credit
or other sources of immediately available funds to enable it to pay the
aggregate Offer Price and the aggregate Acquisition Consideration in full as
well as to make all other required payments payable in connection with the
transactions contemplated hereby.

3.7     No Other Representations or Warranties. Except for the representations
and warranties contained herewithin, none of Parent, or any other Person on
behalf of Parent makes any express or implied representation or warranty with
respect to Parent or with respect to any other information provided to Seller in
connection with the transactions contemplated hereby. None of Parent or any
other Person on behalf of Parent shall be held liable for damage, liability or
loss resulting from the distribution to Seller, or Seller’s use of, any such
information, including any information, documents, projections, forecasts or
other material made available to Seller in expectation of the transactions
contemplated by this Agreement, unless any such information is expressly
included in a representation or warranty contained herewithin.

--------------------------------------------------------------------------------

ARTICLE IV – REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Parent as follows:

4.1     Corporate Organization.

     (a) Seller is a corporation duly organized, validly existing and in
corporate good standing under the laws of the State of Arkansas.

     (b) Seller has all requisite corporate power and authority to own, lease or
operate all of its properties and assets and to carry on its business as it is
now being conducted. Seller is duly licensed or qualified to do business and is
in corporate good standing in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned, leased or operated by it makes such licensing or qualification
necessary, except where the failure to be so licensed or qualified and in
corporate good standing has not and would not reasonably be expected to have, a
Seller Material Adverse Effect. The Certificate of Incorporation and the Bylaws
or equivalent organizational documents of Seller, copies of which have
previously been made available to Parent, are true, correct, and complete copies
of such documents as currently in effect.

4.2     Capitalization. Since its origination, Seller hereby represents that it
does not have a share structure established nor has it ever authorized, issued,
or registered any shares.

4.3     Assets. Seller has fixed assets in the form of materials used in the
manufacture of chemical injection pumps valued at approximately $10,000 and a
Business Enterprise valued at approximately $125,000. All Seller Assets are
wholly owned by Seller and/or its directors and officers and having been duly
authorized, validly obtained, fully paid or financed, and are assessed at
approximate values.

4.4     Authority. Seller has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and perform its obligations hereunder, including the Offer
and the Acquisition, subject to obtaining the approval of the Seller directors
and officers to adopt and approve this Agreement. The adoption, execution,
delivery and performance of this Agreement and the approval of the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action on the part of Seller and no other corporate
proceedings on the part of Seller are necessary to authorize the adoption,
execution, delivery and performance of this Agreement or to consummate each of
the Offer and the Acquisition and the other transactions contemplated hereby,
except for the adoption and approval of this Agreement by the Seller directors
and officers and the filing of the Certificate of Acquisition with the State of
Arkansas. The Seller directors and officers have unanimously (i) determined and
declared that this Agreement, the Offer and the Acquisition are advisable and in
the best interests of Seller, (ii) approved the Offer and the Acquisition in
accordance with the ARGCL, and (iii) adopted this Agreement, and (iv)
recommended that the Seller accept the Offer, extend full ownership of all
Seller Assets into the Offer for the purpose of Repayment and free and clear
title of ownership by Parent, and if required by applicable Law, adopt and
approve this Agreement. This Agreement has been duly and validly executed and
delivered by Seller and (assuming due authorization, execution and delivery by
Parent) constitutes the valid and binding obligations of Seller, enforceable
against Seller in accordance with its terms.

4.5     No Violation; Required Filings and Consents. Assuming the adoption and
approval of this Agreement by the Seller directors and officers and except for
filings, permits, authorizations, consents and approvals, and for the
termination or expiration, as applicable, none of the execution, delivery or
performance of this Agreement by Seller, the consummation by Seller of the
transactions contemplated hereby, including the Offer and the Acquisition, or
compliance by Seller with any of the provisions hereof will (i) conflict with or
result in any breach of any provision of the organizational documents of Seller,
(ii) require Seller to make any filing with, give any notice to, or obtain any
permit, authorization, consent or approval of, any Governmental Authority, (iii)
(A) require Seller to give any notice to, or obtain any consent from, any Person
under, or (B) result in a violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, modification, cancellation or acceleration) under, any of the
terms, conditions or provisions of any material note, bond, mortgage, indenture,
lease, license, contract, agreement or other instrument or obligation to which
Seller is a party or by which it or any of its properties or assets may be
bound, or (iv) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Seller or any of its properties or assets, excluding
from the foregoing clauses (ii), (iii) and (iv) such filings, notices, permits,
authorizations, consents, approvals, violations, breaches, defaults or rights of
termination, cancellation or acceleration that, would not, individually or in
the aggregate, (A) prevent or materially delay consummation of the Offer and the
Acquisition, (B) otherwise prevent or materially delay performance by Seller of
its material obligations under this Agreement, or (C) reasonably be expected to
have a Seller Material Adverse Effect.

4.6     Financial Statements. Seller financial statements (including, in each
case, any notes thereto) (the “Seller Financial Statements”) made available by
the Seller to the Parent, (i) has been prepared from and in accordance with and
accurately reflects the books and records of Seller in all material respects,
(ii) has been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied (except as may be indicated in the notes
thereto) on a consistent basis throughout the periods indicated (except as may
be indicated in the notes thereto), and (iii) each presents fairly in all
material respects the financial position, results of operations and cash flows
of Seller.

--------------------------------------------------------------------------------

4.7     Broker’s Fees. Neither Seller nor any of its officers, directors,
employees, or agents has employed any broker, finder or financial advisor or
incurred any liability for any fees or commissions in connection with any of the
transactions contemplated by this Agreement (including the Offer and the
Acquisition), except for fees and commissions incurred in connection with the
engagement of legal, accounting or other professional services payable in
connection with the transactions contemplated hereby, all of which will be paid
by Seller.

4.8     Absence of Certain Changes or Events. Since March 1, 2015, (a) Seller
has conducted its respective business in all material respects in the ordinary
course consistent with their past practice, (b) other than as a result of the
transactions contemplated by this Agreement, there has not been: (i) any adverse
change in the financial condition, backlog, operations or business of Seller
that would reasonably be expected to have a Seller Material Adverse Effect; (ii)
any damage, destruction, or loss to the business or properties of Seller
(whether or not covered by insurance) that would reasonably be expected to have
a Seller Material Adverse Effect; (iii) any labor dispute (other than routine
grievances); (iv) any increase in compensation, bonus, deferred compensation, or
other consideration of any employee or director other than in the ordinary
course of business consistent with past practice, (v) transfer, sell, lease,
sublease or license or otherwise dispose of any material assets or properties of
Seller other than in the ordinary course of business consistent with past
practice, (vi) write down or write up the value of any receivable or revalue any
assets of Seller other than in the ordinary course of business consist with past
practice, or (vii) settle, pay or discharge any litigation, investigation, or
arbitration, other than the settlement, payment, discharge or satisfaction in
the ordinary course of business consistent with past practice, and (c) there has
not been any change, circumstance or event which has had, or would reasonably be
expected to have, individually or in the aggregate, a Seller Material Adverse
Effect.

4.9     Legal Proceedings. There is (a) no suit, claim, action, arbitration,
investigation of a Governmental Authority, alternative dispute resolution action
or any other judicial, administrative or arbitral proceeding pending or, to the
knowledge of Seller, threatened against Seller or, to the knowledge of Seller,
any executive officer or director of Seller (in their capacity as such), and (b)
to the knowledge of Seller, any executive officer or director of Seller (in
their capacity as such), is subject to any outstanding order, writ, judgment,
injunction or decree of any Governmental Authority, which, in the case of (a) or
(b), (i) would, individually or in the aggregate, (A) prevent or materially
delay the consummation of the Offer or the Acquisition, or (B) otherwise prevent
or materially delay performance by Seller of any of its material obligations
under this Agreement, or (ii) has or would reasonably be expected to,
individually or in the aggregate, result in the imposition of any material
liability upon Seller or the imposition of any material restriction on the
operation of the business of Seller.

4.10     Absence of Undisclosed Liabilities. Since March 1, 2015, except for
those liabilities that are fully reflected or reserved against on the Seller
Financial Statements and for liabilities incurred in the ordinary course of
business consistent with past practice, Seller has not incurred any obligation
or liability (contingent or otherwise) that, either alone or when combined with
all similar liabilities, either has had, or would reasonably be expected to
have, individually or in the aggregate, a Seller Material Adverse Effect.

4.11     Permits; Compliance with Applicable Laws and Reporting Requirements.
Seller hold all permits, licenses, variances, authorizations, exemptions,
orders, registrations and approvals of all Governmental Authorities which are
required for the operation of their respective businesses (the “Seller
Permits”), each of the Seller Permits is in full force and effect, and Seller is
in material compliance with the terms of the Seller Permits. Seller is not and
at all times since March 1, 2015, has not been, in violation of any applicable
Laws which would result in the imposition of any material liability upon Seller
or the imposition of any material restriction on the operation of the business
of Seller.

4.12     Taxes and Tax Returns.

     (a) Seller has (a) timely filed (or has caused to be timely filed on its
behalf) (after taking into account any extension of time within which to file)
all material Tax Returns required to be filed by it; and (b) timely paid (or has
caused to be timely paid on its behalf) all material Taxes required to have been
paid by it, except for Taxes that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP. To the knowledge of Seller, an adequate reserve (excluding
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) for all Taxes payable by Seller for all taxable periods and
portions thereof in accordance with GAAP, whether or not shown as being due on
any Tax Returns. No deficiencies for any material amount of Taxes have been
proposed, asserted or assessed against Seller as of the date hereof, and no
requests for waivers of the time to assess any such material Taxes are pending
or have been granted.

     (b) No examination or audit of any material Tax Return of Seller or any
administrative or judicial proceeding in respect of any material amount of Tax
is currently in progress or, to Seller’s knowledge, threatened.

--------------------------------------------------------------------------------

     (c) Seller (i) is not nor has ever been a member of a group of corporations
with which it has filed (or been required to file) consolidated, affiliated,
combined or unitary Tax Returns, other than a group the common parent of which
was Seller, or (ii) is a party to or bound by any Tax indemnity, Tax sharing or
Tax allocation agreement.

     (d) Seller has timely withheld and paid all material Taxes required to have
been withheld and paid in connection with any amounts paid or owing to any
Seller Personnel, creditor, depositor, or other third party, and has complied in
all material respects with any applicable information reporting, filing or
similar requirements with respect to any such payments.

     (e) Seller has not participated in any “listed transaction” within the
meaning of Treasury Regulations Section 1.6011 -4(b)(2) or Section 301.6111
-2(b)(2).

     (f) During the five-year period ending on the date hereof, Seller was not a
“distributing corporation” or a “controlled corporation” in a transaction
intended to be governed by Section 355 of the Code.

4.13     Employee Benefit Programs. The parties acknowledge that certain
payments have been made or are to be made by Seller into Seller’s Simplified
Employee Pension Plan – IRA (“SEP”), on behalf of certain officers of Seller
none of which funds are matched by Seller. Seller hereby represents and warrants
that all such amounts payable into SEP (i) are being paid or granted as
compensation for past services performed, future services to be performed, or
future services to be refrained from performing, (and matters incidental
thereto) and (ii) are not matched by Seller.

4.14     Labor and Employment Matters.

     (a) Seller is in material compliance with all federal, state, and foreign
Laws respecting employment and employment practices, terms and conditions of
employment, and wages and hours, including, but not limited to, Title VII of the
Civil Rights Act of 1964, as amended, the Equal Pay Act of 1967, as amended, the
Age Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act, as amended, and the related rules and regulations adopted by
those federal agencies responsible for the administration of such Laws, and
other than normal accruals of wages during regular payroll cycles, there are no
arrearages in the payment of wages except for possible violations or arrearages,
which, individually or in the aggregate, are not and would not be, individually
or in the aggregate, material in magnitude. To Seller’s knowledge, as of the
date hereof, (i) there are no material audits or investigations pending or
scheduled by any Governmental Authority pertaining to the employment practices
of Seller and (ii) no complaints relating to employment practices of Seller have
been made to any Governmental Authority or submitted in writing to Seller.

     (b) Seller is not a party to, or otherwise bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization except outside of the United States in the ordinary
course of business. To the knowledge of Seller, Seller is not subject to any
charge, demand, petition or representation proceeding seeking to compel, require
or demand it to bargain with any labor union or labor organization nor is there
pending or threatened, any labor strike or lockout involving Seller.

4.15     Material Contracts. Seller is not a party to or is bound by any
contract, arrangement, commitment or understanding (i) that is a “material
contract” (as such term is defined in Item 601(b)(10) of Regulation S-K of the
Exchange Act), (ii) which limits the ability of to compete or engage in any line
of business or to solicit business in any geographic area, (iii) which provides
for exclusivity by Seller with respect to any material products or services sold
or purchased by Seller, (iv) that by its terms would prohibit or materially
delay the consummation of the Offer, the Acquisition or any of the other
transactions contemplated by this Agreement, or (v) with any customer of Seller
which is expected to relate to more than $1,000,000 in annual revenue for the
fiscal year ending December 31, 2015. Each contract, arrangement, commitment or
understanding of the type described above in this Section is referred to herein
as a “Seller Contract.” All of the Seller Contracts are valid and binding on
Seller and, to Seller’s knowledge, each other party thereto, as applicable, and
in full force and effect, subject to applicable bankruptcy, insolvency,
moratorium or other similar Laws relating to creditors’ rights and general
principles of equity. Seller has not, and to the knowledge of Seller, none of
the other parties thereto have, violated in any material respect any provision
of, or committed or failed to perform any act, and no event or condition exists,
which with or without notice, lapse of time or both would constitute a material
default under the provisions of any Seller Contract, except in each case for
those violations and defaults which, individually or in the aggregate, would not
reasonably be expected to result in a Seller Material Adverse Effect and Seller
has not received written notice of any of the foregoing.

4.16 Properties.

     (a) The parties acknowledge that no Real Property is owned by Seller and
the Seller leases its current office space, of approximately 4,000 square feet,
through a month to month renewable lease through GWB Properties, LLC. Seller
herby represents the office space is located at 1437 West Newberry Road,
Building B, Alma, Arkansas 72921.

     (b) Except as would not reasonably be expected to, individually or in the
aggregate, have a Seller Material Adverse Effect, (i) the material improvements
on leased office space have legal and valid access to public streets and such
sewer, water, gas, electric, telephone and other utilities as are necessary to
allow the business as currently operated thereon to be operated in all material
respects in the ordinary course of business, and (ii) the major structural
elements of the improvements made to the office space, including mechanical,
electrical, heating, ventilation, air conditioning or plumbing systems,
telecommunications, sanitary and storm sewage lines and systems, elevators or
parking elements, are in sufficiently good condition (except for ordinary wear
and tear) to allow the business as currently conducted to be operated in all
material respects in the ordinary course of business.

--------------------------------------------------------------------------------

     (c) With respect to each lease and sublease for the properties:

     (i) the lease or sublease is a valid, binding and enforceable obligation of
Seller, as the case may be, subject to applicable bankruptcy, insolvency,
moratorium or other similar Laws relating to creditors’ rights and general
principles of equity;

     (ii) Seller, nor to the knowledge of Seller, any other party, is in
material breach or material violation of, or material default under, any such
lease, and no event has occurred, is pending or, to the knowledge of Seller, is
threatened, which, after the giving of notice or the lapse of time or both,
would constitute a material breach or material violation of, or material default
by Seller, or to the knowledge of Seller, any other party under such lease or
sublease;

     (iii) Seller has not assigned, transferred, conveyed, mortgaged, deeded in
trust or encumbered any interest in the leasehold; and

     (iv) Seller enjoys peaceful and undisturbed possession under such lease.

     (v) Except for Permitted Encumbrances (“Permitted Encumbrances”), Seller,
as lessee, has the right under a valid and subsisting lease to use, possess and
control all personal property leased by Seller as now used, possessed and
controlled by Seller, as applicable.

4.17     Environmental Liability. There are, and have been, no legal,
administrative, arbitral or other proceedings, claims, actions, causes of
action, private environmental investigations or remediation activities or
governmental investigations pending or, to Seller’s knowledge, threatened, of
any nature seeking to impose, or that are reasonably likely to result in the
imposition, on Seller of any liability or obligation arising under common law,
under any lease or sublease, or under any foreign, local, state or federal
environmental statute, regulation, ordinance or Law including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
which liability or obligation has had or would reasonably be expected to have,
either individually or in the aggregate, a Seller Material Adverse Effect. To
the knowledge of Seller, there is no reasonable basis for any such proceeding,
claim, action or governmental investigation that would impose any liability or
obligation that would be reasonably likely to have, individually or in the
aggregate, a Seller Material Adverse Effect. Seller is not, or has not been,
subject to any agreement, order, judgment, decree, letter or memorandum by or
with any Governmental Authority or third party imposing any liability or
obligation with respect to the foregoing that would reasonably be expected to
have, either individually or in the aggregate, a Seller Material Adverse Effect.

4.18     State Takeover Laws. The Seller directors and officers have approved
this Agreement and the Support Agreements and have taken all other requisite
action such that the provisions of any anti-takeover laws and regulations of any
Governmental Authority, and any provisions of Seller’s Certificate of
Incorporation relating to special voting requirements for certain business
combinations, will not apply to this Agreement, the Support Agreements or any of
the transactions contemplated hereby or thereby.

4.19     Insurance. Seller maintains insurance with financially responsible
insurers in such amounts and covering such risks as are in accordance with
normal industry practice for companies engaged in businesses similar to those of
Seller. All such insurance policies are in full force and effect, all premiums
due and payable thereunder have been paid, are not in material default
thereunder, Seller has not taken any action or failed to take any action which,
with notice or the lapse of time, would constitute such a breach or default of
thereunder or permit termination or material modification thereof. Seller has
not received any written notice of cancellation or termination with respect to
any such insurance policy of Seller.

4.20     Customers. Seller has provided to Parent a complete and accurate list
of all customers of Seller which generated revenue during Seller’s 2007 fiscal
year. None of Sellers such customers have notified Seller in writing that it has
terminated or materially and adversely modified, or intends to terminate or
materially and adversely modify, its contracts or arrangements with Seller.

4.21 Opinion of Financial Advisor. The Seller directors and officers have
received the opinion of Seller’s Financial Advisor, to the effect that, subject
to the assumptions, qualifications and other matters set forth therein, as of
the date hereof, the Offer Price and the Acquisition Consideration is fair for
the Seller from a financial point of view, and such opinion has not been
modified or withdrawn.

4.22     No Other Representations or Warranties. Except for the representations
and warranties contained in this Article IV, neither Seller nor any other Person
on behalf of Seller makes any express or implied representation or warranty with
respect to Seller or with respect to any other information provided to Parent in
connection with the transactions contemplated hereby. Neither Seller nor any
other Person acting on behalf of Seller shall be held liable for any actual or
alleged damage, liability or loss resulting from the distribution to Parent, or
Parent’s use of, any such information, including any information, documents,
projections, forecasts or other material made available to Parent in certain
“data rooms” or management presentations in expectation of the transactions
contemplated by this Agreement, unless any such information is expressly
included in a representation or warranty contained in this Article IV.

--------------------------------------------------------------------------------

4.23     Definition of Seller’s Knowledge. As used in this Agreement, the phrase
“to the knowledge of Seller” or any similar phrase means the actual knowledge
(and not the constructive or imputed) of the Key Employees.

ARTICLE V – COVENANTS RELATING TO CONDUCT OF BUSINESS

5.1     Conduct of Business Pending the Effective Time. At all times from the
execution of this Agreement until the Effective Time, or as expressly permitted
elsewhere in this Agreement, Seller shall conduct its business in the ordinary
course consistent with past practice and in compliance in all material respects
with all applicable Laws, and use commercially reasonable efforts to, preserve
substantially intact its business organizations and goodwill, keep available the
services of its officers and employees and preserve the relationships with those
Persons having business dealings with Seller. Furthermore, Seller agrees not to
take any of the following actions without the prior written consent of Parent
(which will not be unreasonably withheld):

     (a) amend its articles of organization, certificate of incorporation or
bylaws, joint venture documents, partnership agreements or equivalent
organizational documents or, except as set forth in this Agreement.

     (b) (A) transfer, sell, lease, sublease or license or otherwise dispose of
any material assets or properties of Seller or (B) mortgage or pledge any of the
property or assets of Seller, or subject any such property or assets to any
other Encumbrance (except Permitted Encumbrances), other than, in the case of
both (A) and (B), in the ordinary course of business consistent with past
practice;

     (c) except in the ordinary course of business consistent with past
practice, enter into, or amend or terminate any Seller Contract or any lease or
sublease;

     (d) make any excess capital expenditures without consent of Parent;

     (e) merge, enter into a consolidation with or otherwise acquire a material
position without consent of Parent;

     (f) write down or write up or fail to write down or write up the value of
any receivables or revalue any assets of Seller other than in the ordinary
course of business and in accordance with GAAP;

     (g) create, incur or assume any indebtedness for borrowed money

     (h) change any of its methods, principles or practices of financial
accounting currently in effect other than as required by GAAP as concurred by
its independent accountant;

     (i) (i) modify or amend in a manner that is adverse in a material respect
to Seller, or accelerate, terminate or cancel, any Seller Contract, (ii) enter
into, amend or modify any agreement or arrangement with Persons that are
Affiliates, or (iii) enter into, extend or renew any contract which, if executed
prior to the date of this Agreement, would have been required to be disclosed,
other than, in each case, in the ordinary course of business consistent with
past practice;

     (j) transfer or license on an exclusive basis to any Person any rights to
Seller Intellectual Property Assets or Seller Technology;

     (k) authorize, recommend, propose or announce an intention to adopt a plan
of complete or partial liquidation or dissolution of Seller;

     (l) form any Subsidiary;

     (m) settle, pay or discharge any litigation, investigation, or arbitration,
other than the settlement, payment, discharge or satisfaction in the ordinary
course of business consistent with past practice;

     (n) knowingly take or fail to take any action in breach of this Agreement
for the purpose of (or which would be reasonably expected to) materially
delaying or preventing the consummation of the transactions contemplated hereby
(other than as required by Law); and

--------------------------------------------------------------------------------

     (o) authorize any of, or commit, resolve, offer or agree to take any of,
the foregoing actions or any other action inconsistent with the foregoing.

5.2     Certain Tax Matters. During the period from the date of this Agreement
to the Effective Time:

     (a) Seller will promptly notify Parent of any suit, claim, action,
investigation, proceeding or audit pending against or with respect to Seller in
respect of any Tax and will not settle or compromise any such suit, claim,
action, investigation, proceeding or audit or enter into any material closing
agreement that would adversely affect Parent’s Tax liability without Parent’s
prior written consent.

     (b) Except as required by applicable Tax Law or with Parent’s prior written
consent (such consent not to be unreasonably withheld), Seller will not (i) make
or change any material Tax election, (ii) file any material amended Tax Return,
(iii) agree to any material adjustment of any Tax attribute, (iv) change (or
make a request to any taxing authority to change) any of its methods of
reporting income or deductions for federal income Tax purposes, (v) file any
claim for a material refund of Taxes, or (vi) consent to any extension or waiver
of the limitation period applicable to any material Tax claim or assessment that
would adversely affect Parent’s Tax liability.

     (c) Seller will retain all books, documents and records necessary for the
preparation of Tax Returns and reports (including previously filed Tax Returns
and reports).

     ARTICLE VI – ADDITIONAL AGREEMENTS

6.1     Access to Information.

     (a) Upon reasonable prior notice and subject to applicable Laws relating to
the exchange of information, Seller shall, afford to the officers, employees,
accountants, counsel and other Representatives of Parent, reasonable access
without undue interruption, during normal business hours during the period from
the date of this Agreement until the Effective Time, or the date, if any, on
which this Agreement is terminated pursuant to Section 8.1, to all of its
properties, books, contracts, commitments and records (other than confidential
information contained in personnel files to the extent the disclosure of such
information is prohibited by privacy Laws), and their accountants and
accountants’ work papers. Seller also shall provide Parent with such access to
the appropriate individuals (including management personnel, attorneys,
accountants and other professionals) for discussion of Seller’s Business,
properties, prospects and personnel as Parent may reasonably request. Seller
shall not be required to provide access to or to disclose information where such
access or disclosure would contravene any law, rule, regulation, order,
judgment, decree, or binding agreement entered into prior to the date of this
Agreement or would reasonably be expected to violate or result in a loss or
impairment of any attorney-client or work product privilege. The parties hereto
will use commercially reasonable efforts to make appropriate substitute
disclosure arrangements under circumstances in which the restrictions of the
preceding sentence apply.

     (b) With respect to all information furnished by one party to the other
party or its Representatives under this Agreement, the parties shall comply
with, and shall cause their respective Representatives to comply with, all of
their respective obligations under the Confidentiality Agreement.

6.2     Additional Agreements. In case at any time after the Acceptance Date
(including after the Effective Time) any further action is necessary or
desirable to carry out the purposes of this Agreement, reasonable actions as
such as necessary, and may be reasonably requested by the Seller and the Parent,
maybe entered into upon consent of Seller and Parent.

6.3     Advice of Changes. Parent and Seller shall each promptly notify the
other party of any change or event having a Parent Material Adverse Effect or
Seller Material Adverse Effect, as the case may be, or which it believes would
otherwise be reasonably likely to cause or constitute a material breach of any
of its representations, warranties or covenants contained herein; provided,
however, that the delivery of any notice shall not limit or otherwise affect the
remedies available hereunder to the party receiving such notice.

6.4     Publicity So long as this Agreement is in effect, neither Parent nor
Seller shall issue or cause the publication of any press release or other public
announcement with respect to, or otherwise make any public statement concerning,
the transactions contemplated by this Agreement without the consent of the other
party, which consent shall not be unreasonably withheld or delayed, except as
may be required by applicable Law in which event such party shall endeavor, on a
basis reasonable under the circumstances, to provide a meaningful opportunity to
the other parties to review and comment upon such press release or other
announcement and shall give due consideration to all reasonable additions,
deletions or changes suggested thereto; provided, however, that the party
seeking to issue or cause the publication of any press release or other
announcement with respect to the Transaction or this Agreement shall not be
required to provide any such review or comment to the other party in connection
with any disclosure of Parent in response thereto or in connection therewith.

--------------------------------------------------------------------------------

ARTICLE VII – CONDITIONS PRECEDENT
TO THE CONSUMMATION OF THE ACQUISITION

7.1     Conditions. The respective obligations of Parent and Seller to
consummate the Acquisition are subject to the satisfaction, at or before the
Effective Time, of each of the following conditions:

     (a) Seller Directors and Officers Approval. The Seller Directors and
Officers Approval shall have been obtained, if and to the extent required by
applicable Laws.

     (b) Other Approvals. All regulatory approvals required to consummate the
transactions contemplated hereby, shall have been obtained and shall remain in
full force and effect and all statutory waiting periods applicable to the
Acquisition shall have expired or been terminated.

     (c) No Injunctions or Restraints; Illegality. No order, injunction,
judgment, ruling or decree issued by any court or agency of competent
jurisdiction or any Governmental Authority or other legal restraint or
prohibition preventing the consummation of the Acquisition shall be in effect.
No statute, rule, regulation, order, injunction or decree shall have been
enacted, entered, promulgated, deemed applicable to the Acquisition or enforced
by any Governmental Authority which prohibits, or makes illegal, consummation of
the Acquisition.

ARTICLE VIII – TERMINATION, AMENDMENT AND WAIVER

8.1      Termination. This Agreement may be terminated and the Transaction may
be abandoned at any time prior to the Effective Time, whether before or after
the Seller director’s and officer’s Approval:

     (a) by mutual written consent of Seller and Parent;

8.2     Effect of Termination. In the event of a termination and abandonment of
this Agreement by either Parent or Seller, this Agreement shall immediately
become void and have no effect, and none of Parent or Seller or any of the
officers or directors of Parent or Seller shall have any liability or obligation
of any nature whatsoever hereunder, or in connection with the transactions
contemplated hereby, and all other obligations of the parties specifically
intended to be performed after the termination of this Agreement shall survive
any termination of this Agreement. Notwithstanding the foregoing, neither Parent
nor Seller shall be relieved or released from any liabilities or damages (which
the parties acknowledge and agree shall not be limited to reimbursement of
expenses or out-of-pocket costs, and may include to the extent proven the
benefit of the bargain lost by such party (taking into consideration relevant
matters, including other combination opportunities and the time value of money),
which shall be deemed to be damages of such party) arising out of its willful
breach of any provision of this Agreement or any other agreement delivered in
connection herewith or any fraud; provided that the failure of Parent to pay for
the Seller Assets validly presented and not withdrawn pursuant to the Offer
promptly following the Expiration Date, shall be deemed a willful breach by
Parent of this Agreement, and Parent shall be liable to Seller for such breach
notwithstanding any termination of this Agreement.

ARTICLE IX — MISCELLANEOUS

9.1     Expenses. Except as may otherwise be agreed to hereunder or in other
writing by the parties, all legal and other costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses.

9.2     Notices. All notices or other communications hereunder shall be in
writing and shall be deemed given if delivered personally, sent by nationally
recognized overnight courier (providing proof of delivery) or mailed by prepaid
registered or certified mail (return receipt requested) or by telecopy
(providing confirmation of transmission) or by email (providing a printed copy
of transmission is available upon request) addressed as follows:

     (a) If to Parent, to:

Galenfeha, Inc.
420 Throckmorton Street, Suite 200
Ft. Worth, Texas 76102
FAX: 817-887-1455
Email: jwketner@galenfeha.com

--------------------------------------------------------------------------------

     (b) If to Seller, to:

Daylight Pumps, LLC
P.O. Box 424
Alma, Arkansas 72921
Phone: 479-459-8012
Attention: Warren Robertson

or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given as of the date
received by the addressee as provided above; provided that any notice received
by facsimile transmission or otherwise at the addressee’s location on any
Business Day after 5:00 p.m. (addressee’s local time) shall be deemed to have
been received at 9:00 a.m. (addressee’s local time) on the next Business Day.

9.3     Interpretation. When a reference is made in this Agreement to Sections,
Exhibits, or Schedules, such reference shall be to a Section of or Exhibit to
this Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof”,
“hereto”, “hereby”, “herein” or “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “or” is not exclusive. Any
capitalized terms used in any Exhibit, but not otherwise defined therein, shall
have the meaning as defined in this Agreement. All references to this Agreement
shall be deemed to include references to the “plan of Acquisition” contained
herein (as such term is used in the ARGCL). A reference to dollars, US$ and $ is
to United States currency.

9.4     Counterparts. This Agreement may be executed in counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

9.5     Entire Agreement. This Agreement, together with the exhibits and
schedules hereto, and any documents delivered by the parties in connection
herewith and the Confidentiality Agreement constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral, among
the parties hereto, or any of them, with respect to the subject matter hereof.

9.6     Governing Law; Jurisdiction and Venue; WAIVER OF JURY TRIAL. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Nevada without regard to its rules of conflict of laws. Each of Parent
and Seller hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of Nevada Court of Chancery, or if no such
state court has proper jurisdiction, then the Federal court of the United States
of America located in the State of Nevada, and appellate courts therefrom,
(collectively, the “Nevada Courts”) for any litigation arising out of or
relating to this Agreement and the transactions contemplated hereby (and agrees
not to commence any litigation relating thereto except in such courts), waives
any objection to the laying of venue of any such litigation in the Nevada Courts
and agrees not to plead or claim in any Nevada Court that such litigation
brought therein has been brought in any inconvenient forum. Each of the parties
hereto agrees, (a) to the extent such party is not otherwise subject to service
of process in the State of Nevada, to appoint and maintain an agent in the State
of Nevada as such party’s agent for acceptance of legal process, and (b) that
service of process may also be made on such party by prepaid certified mail with
a proof of mailing receipt validated by United States Postal Service
constituting evidence of valid service. Service made pursuant to (a) or (b)
above shall have the same legal force and effect as if served upon such party
personally with the State of Nevada. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.

9.7     Severability. In the event that any one or more provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable in any
respect, by any court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Agreement and the
parties shall use their reasonable best efforts to substitute a valid, legal and
enforceable provision which, insofar as practicable, implements the original
purposes and intents of this Agreement.

9.8     Assignment; Reliance of Other Parties. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties hereto in whole or in part (whether by operation of Law or otherwise)
without the prior written consent of the other parties and any attempt to make
any such assignment without such consent shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.
Except (i) as provided in Section 7.5 (Directors’ and Officers’ Indemnification
and Insurance) hereof and (ii) the provisions of Articles I and III concerning
payment of the aggregate Offer Price and Acquisition Consideration, which shall
inure to the benefit of the Seller but, prior to the Effective Time, may only be
enforced by Seller acting on their behalf, this Agreement (including the
documents and instruments referred to herein) is not intended to confer upon any
Person other than the parties hereto any rights or remedies under or by reason
of this Agreement.

--------------------------------------------------------------------------------

9.9     Specific Performance. The parties hereto agree that irreparable damage
would occur in the event that the provisions contained in this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to seek an
injunction or injunctions, without the posting of any bond, to prevent breaches
of this Agreement and to enforce specifically the terms and provisions thereof
in the Nevada Courts, this being in addition to any other remedy to which they
are entitled at law or in equity. Except as otherwise provided herein, any and
all remedies herein expressly conferred upon a party will be deemed cumulative
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

9.10     Definitions. Except as otherwise provided herein or as otherwise
clearly required by the context, the following terms shall have the respective
meanings indicated when used in this Agreement:

     “Acceptance Date” shall have the meaning ascribed thereto in Section 1.1(a)
hereof.

     “Affiliate” shall mean, with respect to any Person, any other Person
controlling, controlled by or under common control with such Person. As used in
this definition, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of power to direct or cause the direction of the management and
policies of a Person whether through the ownership of voting securities, by
contract or otherwise.

     “Agreement” shall have the meaning ascribed thereto in the recitals hereto.

     “Arrangements” shall have the meaning ascribed thereto in Section 4.13(k)
hereof.

     “Automobiles” shall mean three (3) non-commercial automobiles used by
directors and officers of Seller.

     “Business Day” shall have the meaning ascribed thereto in Rule 14d-1(c)(6)
under the Exchange Act.

     “Certificate of Acquisition” shall have the meaning ascribed thereto in
Section 2.2 hereof.

     “Closing” shall have the meaning ascribed thereto in Section 2.2 hereof.

     “Closing Date” shall have the meaning ascribed thereto in Section 2.2
hereof.

     “Code” shall mean the Internal Revenue Code of 1986, as amended.

     “Confidentiality Agreement” shall mean that certain Confidentiality
Agreement by and between Seller and Parent dated as of March 1, 2015.

     “ARGCL” shall have the meaning ascribed thereto in the recitals hereto.

     “Effective Time” shall have the meaning ascribed thereto in Section 2.2
hereof.

     “Encumbrances” shall mean all transfer and voting restrictions, liens,
security interests, mortgages, pledges, hypothecations, easements, covenants,
declarations, conditions and restriction, defects in or clouds on title and
other encumbrances of every kind and nature (including options, preemptive
right, rights of first negotiation and rights of first refusal), whether arising
by agreement, operation of law or otherwise.

     “Equipment” shall mean SLA Machines 1-11 and all other equipment used in
the production of jewelry manufacturing and all other equipment considered as
assets of Seller.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

     “Expiration Date” shall have the meaning ascribed thereto in Section 1.1(b)
hereof.

     “GAAP” shall have the meaning ascribed thereto in Section 4.6.

     “Governmental Authority” shall mean any (i) United States, foreign,
federal, state, local or other government, (ii) governmental commission, board,
body, bureau, agency, or other judicial, regulatory or administrative authority
of any nature, including courts and other judicial bodies, (iii) any
self-regulatory body or authority, and (iv) any instrumentality or entity
designed to act for or on behalf of the foregoing.

     “IRS” shall mean the Internal Revenue Service.

--------------------------------------------------------------------------------

     “Key Employee” shall mean each of the individual directors, officers, or
affiliates of Seller.

     “Law” shall mean any federal, state, local or foreign law, statute,
ordinance or principle of common law, or any rule, regulation, standard,
judgment, order, writ, injunction, decree, arbitration award, agency
requirement, license or permit of any Governmental Authority.

     “Acquisition” shall have the meaning ascribed thereto in the recitals
hereto.

     “Acquisition Consideration” shall have the meaning ascribed thereto in
Section 3.6 hereof.

     “Nevada Courts” shall have the meaning ascribed thereto in Section 10.7
hereof.

     “Offer” shall have the meaning ascribed thereto in the recitals hereto.

     “Offer Documents” shall have the meaning ascribed thereto in Section 1.1(c)
hereof.

     “Offer Price” shall have the meaning ascribed thereto in the recitals
hereto.

     “Parent” shall have the meaning ascribed thereto in the recitals hereto.

     “Parent Material Adverse Effect” means, with respect to Parent, an effect,
event or change which would reasonably be expected to prevent or materially
delay the consummation of the Transaction and the other transactions
contemplated by this Agreement or prevent or materially impair or delay the
ability of Parent to perform its obligations under this Agreement.

     “Permitted Encumbrances” shall mean interest by the investor or landlord of
leased premises.

     “Person” or “Persons” shall mean any individual, corporation, partnership,
joint venture, association, trust, unincorporated organization or other legal
entity, or any Governmental Authority or political subdivision thereof.

     “Real Property” shall mean any land, land improvements such as buildings,
and machinery sited on land.

     “Representatives” shall mean the directors, officers, employees,
Affiliates, agents, investment bankers, financial advisors, attorneys,
accountants, brokers, finders, consultants or representatives of Seller, Parent,
as the case may be.

     “SEC” shall have the meaning ascribed thereto in Section 1.1(c) hereof.

     “Repayment” shall have the meaning ascribed thereto in the recitals hereto.

     “Seller” shall have the meaning ascribed thereto in the recitals hereto.

     “Seller Assets” or individually stated as “Seller Assets”, shall have the
meaning ascribed thereto in the recitals hereto and further described in Section
4.3 hereof.

     “Seller Contracts” shall have the meaning ascribed thereto in Section 4.15
hereof.

     “Seller Financial Statements” shall have the meaning ascribed thereto in
Section 4.6 hereof.

     “Seller Material Adverse Effect” shall mean, with respect to Seller, a
change, event, development, circumstance, condition or effect (an “Effect”)
that, individually or when taken together with all other Effects that exist at
the date of determination, has a material adverse effect on the business,
operations, assets, liabilities, results of operations, or financial condition
of Seller, other than (a) any Effect resulting from (i) general changes in the
economy or financial markets of the United States or any other region outside of
the United States, (ii) changes in general legal, regulatory, political,
economic or business conditions (including the commencement, contribution or
escalation of a war or material armed hostilities, acts of terrorism, or the
occurrence of natural disasters) that generally affect the rapid prototyping
industry, (iii) changes in GAAP, (iv) the announcement of this Agreement or
pendency of the Offer or the Acquisition, (v) the identity of Parent or any of
its Affiliates as the acquirer of Seller, and (vi) compliance with the terms of,
or the taking of any action required by, this Agreement or consented to by
Parent; provided that any change of a type described in clauses (i) or (ii)
shall be taken into account in determining whether there was a Seller Material
Adverse Effect if such change affects Seller in a materially disproportionate
manner to other businesses participating in the rapid prototyping industry; or
(b) any failure to meet internal or published projections, forecasts or revenue
or earning predictions for any period; provided that the underlying causes of
such decline, change or failure shall be considered in determining whether there
was a Seller Material Adverse Effect.

--------------------------------------------------------------------------------

     “Seller Permits” shall have the meaning ascribed thereto in Section 4.11
hereof.

     “Seller Personnel” shall mean any current or former director, officer,
employee, independent contractor or consultant of Seller.

     “Seller’s Business” shall have the meaning ascribed thereto in Section 6.1
hereof.

     “Seller’s Financial Advisor” shall have the meaning ascribed thereto in
Section 4.21 hereof.

     “SEP” shall have the meaning ascribed thereto in Section 4.13 hereof.

     “Small Business Incubator” shall mean a facility that offers adaptable
space and support services at a discounted rate.

     “Subsidiary” shall mean, when used with reference to a party, any
corporation or other organization, whether incorporated or unincorporated, of
which such party is a general partner (excluding partnerships the general
partnership interests of which held by such party of such party do not have a
majority of the voting interests in such partnership) or serves in a similar
capacity, or, with respect to such corporation or other organization, at least a
majority of the securities or other interests having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions is directly or indirectly owned or controlled by such party.

     “Support Agreements” shall have the meaning ascribed thereto in the
recitals hereto.

     “Tax” shall mean any and all taxes, customs, duties, tariffs, imposts,
charges, deficiencies, assessments, levies or other like governmental charges,
including, without limitation, income, gross receipts, excise, real or personal
property, ad valorem, value added, estimated, alternative minimum, stamp, sales,
withholding, social security, occupation, use, service, service use, license,
net worth, payroll, franchise, transfer and recording taxes and charges, imposed
by the IRS or any other taxing authority (whether domestic or foreign including,
without limitation, any state, county, local or foreign government or any
subdivision or taxing agency thereof (including a United States possession)),
whether computed on a separate, consolidated, unitary, combined or any other
basis; and such term shall include any interest, fines, penalties or additional
amounts attributable to, or imposed upon, or with respect to, any such amounts.

     “Tax Return” shall mean any report, return, document, declaration, election
or other information or filing required to be supplied to any taxing authority
or jurisdiction (foreign or domestic) with respect to Taxes, including, without
limitation, information returns and any documents with respect to or
accompanying payments of estimated Taxes or requests for the extension of time
in which to file any such report, return, document, declaration or other
information.

     “Transaction” shall have the meaning ascribed thereto in the recitals
hereto.

IN WITNESS WHEREOF, Parent and Seller have caused this Agreement to be executed
as a sealed instrument by their duly authorized officers as of the day and year
first above written.

GALENFEHA, INC.         By:   /s/ James Ketner   James Ketner   President/CEO


DAYLIGHT PUMPS, LLC         By:   /s/ Warren Robertson   Warren Robertson  
Majority Partner


--------------------------------------------------------------------------------